TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00255-CR



                                  Eli Blue Hernandez, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-10-206973, HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                Appellant Eli Blue Hernandez filed a pro se notice of appeal from the district court’s

judgment adjudicating Hernandez guilty of the offense of cocaine possession. Hernandez’s appellate

brief was due in this Court on October 23, 2013. On November 18, 2013, we notified Hernandez

that his brief was overdue and that, if this Court did not receive a satisfactory response from

Hernandez on or before December 2, 2013, a hearing before the district court would be ordered. See

Tex. R. App. P. 38.8(b). To date, no brief has been filed, nor have we received a response.

                Accordingly, we abate the cause and remand it to the district court to hold a hearing

in accordance with rule 38.8 of the rules of appellate procedure. Tex. R. App. P. 38.8(b)(2), (3). The

district court shall hold a hearing immediately to determine whether appellant still wishes to

prosecute his appeal and whether appellant is indigent. See id. If appellant still desires to appeal and

is indigent, the district court should make appropriate orders to ensure that appellant is adequately
represented on appeal. See id. Following the hearing, the district court should order the appropriate

supplemental clerk’s and reporter’s records to be prepared and forwarded to this Court no later than

March 10, 2014.1 See id.



Before Chief Justice Jones, Justices Pemberton and Rose

Abated

Filed: February 6, 2014

Do Not Publish




         1
           We note that this cause has been previously abated due to a defective certification of
Hernandez’s right of appeal. See Hernandez v. State, No. 03-13-00255-CR, 2013 Tex. App. LEXIS
10660 (Tex. App.—Austin Aug. 23, 2013, no pet.) (per curiam) (not designated for publication).
Prior to that abatement, Hernandez had filed various pro se motions with this Court, including a
motion for appointment of counsel and a motion to proceed as indigent. Upon abating the appeal,
we had dismissed those motions as moot. However, we instructed the district court that if it
determined that Hernandez had a right of appeal, and it further determined that Hernandez was
indigent, then it should appoint Hernandez counsel on appeal. We have now received an amended
certification indicating that Hernandez has a right of appeal, but nothing indicating whether
Hernandez is indigent and has been appointed counsel. If counsel is appointed to represent
Hernandez on appeal, the district court shall include in the supplemental record the order appointing
counsel.

                                                 2